ACCEPTED
                                                                                          08-20-00224-CR
                              08-20-00224-CR                                  EIGHTH COURT OF APPEALS
                                                                                         EL PASO, TEXAS
                                                                                       3/11/2021 12:07 PM
                                                                                   ELIZABETH G. FLORES
                                                                                                   CLERK
            IN THE EIGHTH DISTRICT COURT OF APPEALS
                      EL PASO COUNTY, TEXAS

                      EX PARTE: MELISSA BUCKLEY                         FILED IN
                                                                 8th COURT OF APPEALS
                                                                     EL PASO, TEXAS
                                                                 3/11/2021 12:07:03 PM
                          Trial Court No. 20190D03405             ELIZABETH G. FLORES
                           Appeal No. 08-20-00224-CR                      Clerk




              APPELLANT'S MOTION TO DISMISS APPEAL


TO THE HONORABLE COURT:

Comes now Melissa Buckley, Appellant and Petitioner (below) in the petition for

writ of habeas corpus filed at the trial level in cause number 20190D03405.

Appellant moves to dismiss the instant appeal. The underlying case, cause number

20190D03405 is now dismissed; therefore, the instant appeal, 08-20-00224-CR, has

been rendered moot. Please see a copy of the order dismissing, attached as exhibit I.

The state does not oppose this motion.



PRAYER: WHEREFORE, PREMISES CONSIDERED, Appellant Melissa

Buckley respectfully requests this Court to dismiss the instant appeal.




                                         -1-
                                          Ma      eKoatz
                                          Attorney for Appellant
                                          Texas Bar No. 05722300
                                          718 Myrtle Ave.
                                          E1Paso,Texas79901
                                          (915) 235-5330
                                          mateodekoatz@yahoo.com




                                              ~ £1/ r· 3/11/M
                                          M6lissa Buckley, Appellant-Defendant




                              Certificate of Service

      I certify that a copy of the above instrument on this the 11 th day of March,

2021, was sent by email, through an electronic-filing-service provider, to the Hon.

24yct District Court Judge Selena Solis, and Hon. Tom Darnold, Assistant District

Attorney, tdarnold@epcounty.com.




                                        -2-
0JNTHE243rd DISTRICT COURT □ IN THE COUN1Y CRIMJNAL COURT AT LAW NO.
                           □ IN THE COUNTY COURT AT LAW NO.- - -
                                                                    ---

                                    OF EL PASO COUNTY, TEXAS

   ST ATE OF TEXAS
   vs.                                                        NO. 20190D03405
   MELISSA BUCKLEY

                                    MOTION TO DISMISS
   TO THE HONORABLE JUDGE OF SAID COURT:
   NOW, comes the State of Texas by and through her Assistant District Attorney and moves the
   Cou1t to dismiss the above entitled and numbered cause in which the above referenced Defendant
   is charged with the offense of       Aggravated Perjury                      for the reason that:
         I.    The evidence is insufficient;
         2.    The said Defendant was convicted in another case: - - - - - -- - - -
         3. __ The complaining witness has requested dismissal;
         4.    The case has been refiled:
         5.
                                          -------------------
                The case has been 12.45'd into
                                               -----------------
         6. __ The evidence has been suppressed or is suppressible;
         7. __ The necessary witness(es) cannot be located:
         8. __ The said Defendant is a juvenile;
         9.     The said Defendant died on
         ! 0. X Other
                                           - - - - - - - - - - - - - -- - - -
                         Prosecutorial Discretion


   and for the cause would show the comt the following:
                                                       Respectfully submitted,

                                                          ~k-a.
                                                       Ass~t DistriZney
                                                       For YVONNE ROSALES
                                                       Bar ID #24029805


                                              ORDER
   The above-entitled and numbered cause is hereby dismissed on the foregoing motion for reasons
   herein above stated.     .           A
                          f'h       l\ j IfJ._v-e,~'L
                       \o
   ENTERED this the_·_ day of_      \ '_ t _,_______, 20£!._.
                                                                     '7 ,




                                                       JUDGE
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Matthew DeKoatz
Bar No. 05722300
mateodekoatz@yahoo.com
Envelope ID: 51384509
Status as of 3/11/2021 1:40 PM MST

Case Contacts

Name            BarNumber Email                   TimestampSubmitted   Status

TOM DARNOLD               tdarnold@epcounty.com   3/11/2021 12:07:03 PM SENT



Associated Case Party: MELISSA BUCKLEY

Name             BarNumber   Email                    TimestampSubmitted    Status

MATEO DEKOATZ                mateodekoatz@yahoo.com 3/11/2021 12:07:03 PM   SENT